IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                November 5, 2013 Session

  RITA GRACE TIDWELL HICKMAN v. BOBBY SPENCER HICKMAN

                Appeal from the Chancery Court for Hamilton County
                  No. 10-0687    W. Frank Brown, III, Chancellor


             No. E2013-00940-COA-R3-CV-FILED-FEBRUARY 26, 2014


In this post-divorce case, Rita Grace Tidwell Hickman (“wife”) appeals the trial court’s
reduction of her transitional alimony and its refusal to grant her attorney’s fees, expenses and
discretionary costs. The trial court granted the petition of Bobby Spencer Hickman
(“husband”) to reduce alimony based on Tenn. Code Ann. § 36-5-121(g)(2)(C) (2010), which
allows a suspension of transitional alimony when the recipient lives with a third person and
the recipient fails to rebut the statutory presumption that the third person is either
contributing to, or receiving contribution from, the alimony recipient, and, therefore, the
alimony recipient does not need the amount of alimony previously awarded. The third person
was the parties’ son, Ethan, who had turned eighteen shortly before husband filed his
petition. Wife continued to allow Ethan to live with her, and provided food and other
necessities to him, after he turned eighteen. We hold that wife rebutted the statutory
presumption by showing that her financial situation had not significantly changed, and
actually had deteriorated, since the award of transitional alimony. Wife demonstrated a
continuing need for alimony notwithstanding her willingness to allow her son to continue
living with her and to support him after his eighteenth birthday. The judgment of the trial
court is reversed. This case is remanded to the trial court for the court to determine wife’s
fees and expenses at the trial court level and her discretionary costs.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Reversed; Case Remanded

C HARLES D. S USANO, J R., P.J., delivered the opinion of the Court, in which J OHN W.
M CC LARTY and T HOMAS R. F RIERSON, II, JJ., joined.

Selma Cash Paty, Chattanooga, Tennessee, for the appellant, Rita Grace Tidwell Hickman.

Bobby Spencer Hickman, East Ridge, Tennessee, appellee, pro se.
                                               OPINION

                                                     I.

        In May, 2011, the parties were divorced after a 21-year marriage. The trial court’s
final judgment granted wife a divorce on the ground of inappropriate marital conduct;
divided the marital estate; incorporated a parenting plan for then-sixteen-year-old Ethan;
established husband’s child support for Ethan at $507 per month; and awarded wife
transitional alimony. The parties have one other child, Amelia,1 who was over eighteen and
attending college at the University of Tennessee at Knoxville at the time of the divorce
judgment. Regarding the transitional alimony award, the trial court stated the following in
its memorandum opinion and order:

                [Wife] has been out of the workforce for over eight years. She
                has missed building her Social Security or other retirement
                during this period. [Husband] has a better chance to earn income
                well in excess of what [wife] can earn. [Husband] is more than
                three years younger than [wife]. His health is also better than
                [wife’s] health.2     The court believes that the following
                transitional alimony is appropriate:

                      June 15. 2011 – Dec. 15, 2013 $1,250.00 per month
                      Jan. 15, 2014 – Dec. 15, 2015 $1,000.00 per month
                      Jan. 15, 2016 – May 15, 2017 $ 850.00 per month

The court ordered the marital residence, which was unencumbered, sold in accordance with
the parties’ agreement. It granted wife possession of the marital residence while it was on
the market, and ordered the parties to divide the proceeds from the sale of the house in
accordance with a formula provided in the final judgment. Wife was designated primary
residential parent of Ethan, who lived with wife most of the time while attending high school.




        1
          In the record the daughter’s name is sometimes spelled “Amelia” and sometimes “Amellia.” It is
not clear which is the correct spelling. “Amelia” seems the more likely spelling so we have chosen to use it
in this opinion.
        2
       The trial court found that wife has health conditions “such as fibromyalgia and carpal tunnel
syndrome, congestive heart failure and high cholesterol.”

                                                    -2-
       On September 7, 2012 – one day after Ethan’s eighteenth birthday – husband filed a
petition asking the court, among other things, to reduce or eliminate his transitional alimony
pursuant to Tenn. Code Ann. § 36-5-121(g)(2), which provides in pertinent part as follows:

              (2) Transitional alimony shall be nonmodifiable unless:

                                    *      *         *

              (C) The alimony recipient lives with a third person, in which
              case a rebuttable presumption is raised that:

              (i) The third person is contributing to the support of the alimony
              recipient and the alimony recipient does not need the amount of
              support previously awarded, and the court should suspend all or
              part of the alimony obligation of the former spouse; or

              (ii) The third person is receiving support from the alimony
              recipient and the alimony recipient does not need the amount of
              alimony previously awarded and the court should suspend all or
              part of the alimony obligation of the former spouse.

Husband alleged that actually three persons were or had been living with wife: Ethan,
Amelia, and Ethan’s high school friend, J.T. Pekala. Wife filed a motion for partial summary
judgment on the issue of modification of alimony. In support of her motion, wife filed her
affidavit in which she stated the following in pertinent part:

              I am not living with anyone who is contributing to my support.

              I am not living with anyone to whose support I am contributing
              except our son Ethan. Our daughter, Amelia, who is in college
              just as she was when the case was tried, stays in our home just
              as she has all of her life.

              It was not a change of circumstance warranting a change in
              alimony that Ethan continued to reside with me. [Husband]
              terminated health insurance for Ethan, so I had to put him on my
              insurance. [Husband] knew that Ethan needed insurance and
              that if he cancelled his insurance, I would have to add him to my
              policy or pay his medical bills because Ethan does not have the
              money to do so.

                                               -3-
              I help both of our children when I can financially afford to do so
              but unfortunately with[out] any child support for Ethan and
              [husband] failing to contribute to Amelia’s education, I cannot
              assist them as much as I wish I could and would be appropriate
              for a parent with children still being educated and/or just getting
              started.

              My current financial circumstances do not . . . warrant a
              modification or termination of the transitional alimony awarded
              by this Court.

(Numbering in original omitted.) The trial court denied wife’s motion for partial summary
judgment.

       After a hearing, the trial court entered an order finding that Ethan was the only person
living with wife at the time of the hearing. The trial court’s order further states as follows:

              Ethan lives in a dwelling co-owned by his parents and possessed
              by his mother, pending sale of the home. He receives the
              benefits of utilities such as water and electricity. He is warmed
              by the propane gas purchased by [wife]. Ethan eats food
              purchased by [wife]. She pays for the insurance on the vehicle
              he drives. She maintains the vehicle and gives Ethan gas
              money. Thus, to some extent, [wife] does “support” her 18-year
              old son.

                                    *      *         *

              [T]he court has found that [wife] supports Ethan for general
              expenses of $400.00, automobile insurance of $75.96, and
              $150.00 for other gas, automobile, utility, and incidental
              expenses per month. The total average expenditure by [wife] for
              Ethan is $625.96 per month. The court rounds the figure to
              $625.00 per month.

              If [husband’s] transitional alimony is decreased from $1,250.00,
              by subtracting a rounded-off $625.00, he would still be paying
              $625.00 per month. [Wife’s] net monthly income from her
              employment is $2,553.83. If $625.00 is added to this amount,
              then her monthly income would be $3,178.83, just above her

                                               -4-
               monthly stated expense. The court notes that [wife’s] expense
               statement does not include a rent or mortgage payment.

The trial court reduced husband’s transitional alimony by the following amounts: for the
period February 15, 2013 - December 15, 2013, from $1,250 to $625 per month; for January
15, 2014 - December 15, 2015, from $1,000 to $375 per month; and for January 15, 2016 -
May 15, 2017, from $850 to $225 per month. Wife timely filed a notice of appeal.

                                               II.

       Wife raises the following issues:

               (1) Whether the trial court erred in denying wife’s motion for
               partial summary judgment on the issue of whether to modify
               transitional alimony.

               (2) Whether the trial court erred in finding that the parties’
               eighteen-year-old son, who continued to live with his mother
               after he graduated from high school, was a “third person” for
               purposes of modifying transitional alimony under Tenn. Code
               Ann. § 36-5-121(g)(2).

               (3) Whether the trial court erred in concluding that wife did not
               need the full amount of transitional alimony and reducing the
               alimony award.

               (4) Whether the trial court should have awarded wife her
               attorney’s fees.

       Husband, proceeding pro se on appeal, raises several additional issues. Most of
husband’s issues, however, are an attempt to re-open certain rulings of the trial court’s final
judgment granting the divorce. Husband argues that the trial court should not have awarded
wife alimony in the first place, and that the trial court erred in certain aspects of its division
of the marital estate. The final divorce order became final 30 days after its entry on May 18,
2011. Neither party appealed that order. The time for appealing the trial court’s final
divorce order has long since passed, and consequently, the only issue raised by husband that
is properly before this Court is whether the trial court erred in finding that only one third
person lived with wife.




                                               -5-
                                             III.

       A party challenging a trial court’s alimony decision faces a fairly stringent standard
of review on appeal. The Supreme Court has articulated that standard as follows:

              For well over a century, Tennessee law has recognized that trial
              courts should be accorded wide discretion in determining
              matters of spousal support. This well-established principle still
              holds true today, with this Court repeatedly and recently
              observing that trial courts have broad discretion to determine
              whether spousal support is needed and, if so, the nature, amount,
              and duration of the award.

              Equally well-established is the proposition that a trial court’s
              decision regarding spousal support is factually driven and
              involves the careful balancing of many factors. As a result,
              “[a]ppellate courts are generally disinclined to second-guess a
              trial judge’s spousal support decision.” Rather, “[t]he role of an
              appellate court in reviewing an award of spousal support is to
              determine whether the trial court applied the correct legal
              standard and reached a decision that is not clearly
              unreasonable.” Appellate courts decline to second-guess a trial
              court’s decision absent an abuse of discretion. An abuse of
              discretion occurs when the trial court causes an injustice by
              applying an incorrect legal standard, reaches an illogical result,
              resolves the case on a clearly erroneous assessment of the
              evidence, or relies on reasoning that causes an injustice.

Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011) (internal citations and footnote
omitted); see also Jekot v. Jekot, 362 S.W.3d 76, 79-80 (Tenn. Ct. App. 2011); Church v.
Church, 346 S.W.3d 474, 481-82 (Tenn. Ct. App. 2010).

                                             IV.

       We first briefly address wife’s argument that the trial court erred by refusing to grant
her summary judgment on the issue of modification of transitional alimony. This Court
recently addressed a similar argument in Wilkinson v. Wilkinson, No. W2012-00509-COA-
R3-CV, 2013 WL 614708 at *6 (Tenn. Ct. App. W.S., filed Feb. 19, 2013), where a wife
argued that “the trial court erred in its failure to grant partial summary judgment on [the
husband’s] failure to pay transitional alimony,” and stated:

                                              -6-
              We glean from the record that the court did not grant summary
              judgment on the issue because of the existence of a dispute of
              fact concerning whether Ms. Wilkinson and Ms. Morgan were
              cohabitating. It is well settled that, “when the trial court’s denial
              of a motion for summary judgment is predicated upon the
              existence of a genuine issue as to a material fact, the overruling
              of that motion is not reviewable on appeal when subsequently
              there has been a judgment rendered after a trial on the merits.”
              Arrow Electronics v. Adecco Employment Servs., Inc., 195
              S.W.3d 646, 650 (Tenn. Ct. App. 2005). Because this case
              proceeded to hearing on the merits after the denial of partial
              summary judgment, we are unable [to] review the question of
              whether Ms. Wilkinson was entitled to partial summary
              judgment.

Likewise, in this case, the trial court predicated its denial of summary judgment on the
existence of a genuine issue of material fact, and thus the question of the correctness of the
trial court’s decision is not reviewable since “this case proceeded to hearing on the merits.”
Id.

        Husband argues the trial court erred in finding that only one person, Ethan, lived with
wife, contrary to his allegation that both Amelia and Ethan’s high school friend, J.T. Pekala,
were each also a “third person” living with wife for the purpose of the transitional alimony
modification statute. This Court has stated on several occasions that “the living situation at
the time of trial must be considered in determining whether the statute applies.” Strait v.
Strait, No. E2005-02382-COA-R3-CV, 2006 WL 3431933 at *5 (Tenn. Ct. App. E.S., filed
Nov. 29, 2006) (emphasis in original) (citing Evans v. Evans, No. M2002-02947-COA-R3-
CV, 2004 WL 1882586 at *5-6 (Tenn. Ct. App. M.S., filed Aug. 23, 2004) and Woodall v.
Woodall, No. M2003-02046-COA-R3-CV, 2004 WL 2345814 at *4 (Tenn. Ct. App. M.S.,
filed Oct. 15, 2004)). Wife testified that she allowed Pekala to stay with them for a period
of about four months after he was kicked out of his parents’ house. Pekala left after four
months, and wife testified that she did not financially support him or receive support from
him. Both wife and Amelia testified that Amelia lived in Knoxville at the University of
Tennessee while school was in session and that she generally came home to visit and stayed
with wife on school breaks. The trial court concluded “that neither J.T. Pekala nor Amelia
Hickman were living with [wife].” The court further found that

              Mr. Pekala had left in May of 2012 after four months in the
              home. [Amelia’s] primary residence has been in Knoxville



                                               -7-
              while she attends college at UTK. She was not “living” with her
              mother.

The evidence does not preponderate against these findings. Husband’s issue is without merit.

        We next address wife’s argument that Ethan is not a “third person” for purposes of
the transitional alimony modification statute. This issue requires us to construe Tenn. Code
Ann. § 36-5-121(g). The primary rule governing statutory construction requires us to
ascertain and give effect to the legislature’s intent as expressed in the statute. Myers v.
AMISUB (SFH), Inc., 382 S.W.3d 300, 308 (Tenn. 2012); In re Adoption of A.M.H., 215
S.W.3d 793, 808 (Tenn. 2007). To determine legislative intent, we first examine the
language of the statute itself, Curtis v. G.E. Capital Modular Space, 155 S.W.3d 877, 881
(Tenn. 2005), presuming that “every word in a statute has meaning and purpose” and should
“be given effect if the obvious intention of the General Assembly is not violated by so
doing.” Lanier v. Rains, 229 S.W.3d 656, 661 (Tenn. 2007). In construing a statute, a court
must “determine legislative intent from the natural and ordinary meaning of the statutory
language within the context of the entire statute without any forced or subtle construction that
would extend or limit the statute’s meaning.” State v. Flemming, 19 S.W.3d 195, 197 (Tenn.
2000). If the language of the statute is clear and unambiguous, “we apply its plain meaning
in its normal and accepted use.” Lanier, 229 S.W.3d at 661; see also In re Adoption of
A.M.H., 215 S.W.3d at 808 (“Where the statutory language is not ambiguous . . . the plain
and ordinary meaning of the statute must be given effect.”).

        As pertinent to the issue under discussion, the governing statutory language provides
that “[t]ransitional alimony shall be nonmodifiable unless . . . [t]he alimony recipient lives
with a third person . . . .” There are no limiting or restricting modifiers on “third person,”
which we must construe to mean, in this case, any person other than the alimony recipient.


        Transitional alimony, the newest form of alimony in Tennessee, was created by the
legislature in 2003. Consequently, there are relatively few appellate opinions interpreting
the “cohabitation” provision of the transitional alimony statute. See generally Reed v. Reed,
No. M2011-00980-COA-R3-CV, 2012 WL 1107888 at *10 (Tenn. Ct. App. M.S., filed Mar.
30, 2012); Audiffred v. Wertz, No. M2009-00415-COA-R3-CV, 2009 WL 4573417 at *2-3
(Tenn. Ct. App. W.S., filed Dec. 4, 2009); Harris v. Harris, No. M2008-00601-COA-R3-
CV, 2009 WL 416007 at *2 (Tenn. Ct. App. W.S., filed Feb. 18, 2009). However, as the trial
court correctly noted, the statute governing awards of alimony in futuro, Tenn. Code Ann.




                                              -8-
§ 36-5-121(f)(2)(B), contains an identical cohabitation provision.3 Because the language at
issue in this case is identical, prior case law interpreting § 36-5-121(f)(2)(B) is highly
informative and applicable here.

        Tennessee courts have consistently held that the “lives with a third person” language
applies to any third person, including adult children. See Azbill v. Azbill, 661 S.W.2d 682,
686 (Tenn. Ct. App. 1983) (observing that “[n]owhere does [the statute] indicate that there
must be any type of liason, sexual or otherwise” between alimony recipient and third person);
Edwards v. Edwards, No. E2004-02490-COA-R3-CV, 2005 WL 2043580 at *2 (Tenn. Ct.
App. E.S., filed Aug. 25, 2005) (“third person” included adult daughter and son-in-law);
Woodall, 2004 WL 2345814 at *4 (stating that “the nature of the relationship” between
alimony recipient and third person “is irrelevant to the statute”); Benning v. Benning, No.
01A01-9805-CV-00238, 1999 WL 51877 at *2 (Tenn. Ct. App. E.S., filed Feb. 5, 1999)
(“the statute does not require any specific kind of relationship for its application. It applies
in all cases where an alimony recipient ‘lives with a third person,’ regardless of the
relationship, or the gender of the third person”); Hubbard v. Hubbard, No. 03A01-9603-CV-
00108, 1996 WL 563890 at *2 (Tenn. Ct. App. E.S., filed Oct. 1, 1996) (“the statute makes
no exceptions as to any third party. Under the statute, it is clear that the adult son living with
appellee is a third party as contemplated by the statute”); Broersma v. Broersma, No. 85-
290-II, 1986 WL 4848 at *2 (Tenn. Ct. App. M.S., filed Apr. 25, 1986) (third person “is one
of plaintiff’s adult daughters who continued to live in her mother’s home even after she
reached her majority”).

      Wife argues that construing a newly-emancipated child as a “third person,” thereby
making a parent face a possible choice between supporting her child and keeping her
alimony, is not in keeping with the legislative intent that “[i]t is the public policy of this state


       3
           Tenn. Code Ann. § 36-5-121(f)(2)(B) provides:

                 (B) In all cases where a person is receiving alimony in futuro and the
                 alimony recipient lives with a third person, a rebuttable presumption is
                 raised that:

                 (i) The third person is contributing to the support of the alimony recipient
                 and the alimony recipient does not need the amount of support previously
                 awarded, and the court should suspend all or part of the alimony obligation
                 of the former spouse; or

                 (ii) The third person is receiving support from the alimony recipient and the
                 alimony recipient does not need the amount of alimony previously awarded
                 and the court should suspend all or part of the alimony obligation of the
                 former spouse.

                                                     -9-
to . . . encourage family arrangements that provide for the rearing of healthy and productive
children who will become healthy and productive citizens of our state.” Tenn. Code Ann.
§ 36-5-121(c)(1). The trial court responded to this argument as follows:

              As much as the court personally may think . . . that the third
              person provision was not aimed at adult children, but at “live-in”
              lovers and not children who are living at home and attending
              college, the general assembly and the appellate courts appear to
              disagree. The court is duty bound “to follow the law” where
              such is clear.

As much as we might agree with wife’s argument, which is supported by reason and common
sense, it must be directed to the state legislature. The statute, as currently written, provides
for no exceptions to “third person.” As we have consistently held, this Court cannot rewrite
the statute by carving out an exception for children who have recently reached adulthood and
continue to live at home. “Where the language contained within the four corners of a statute
is plain, clear, and unambiguous, the duty of the courts is simple and obvious, ‘to say sic lex
scripta [“so is the law written”] and obey it.’ ” Walker v. Sunrise Pontiac-GMC Truck, Inc.,
249 S.W.3d 301, 309 (Tenn. 2008) (quoting Hawks v. City of Westmoreland, 960 S.W.2d
10, 16 (Tenn. 1997)).

       We now address the issue of whether the trial court erred in determining that wife
failed to rebut the statutory presumption that she was providing support to Ethan and
therefore does not need the amount of alimony previously awarded. A finding that an
alimony recipient is living with a third person does not end the inquiry of whether transitional
alimony should be suspended in whole or in part. Wright v. Quillen, 83 S.W.3d 768, 775
(Tenn. Ct. App. 2002); Strait, 2006 WL 3431933 at *5. Such a finding “merely shifts the
evidentiary burden in a modification proceeding” to the alimony recipient. Evans, 2004 WL
1882586 at *4. “Once the presumption arises, the alimony recipient bears the burden of
demonstrating a need for the previously awarded alimony, notwithstanding the cohabitation.”
Gentry v. Gentry, No. M2007-00876-COA-R3-CV, 2008 WL 275881 at *4 (Tenn. Ct. App.
M.S., filed Jan. 31, 2008) (citing Azbill, 661 S.W.2d at 686).

       In order to determine whether the presumption is rebutted, a court must examine the
financial circumstances of the alimony recipient at the time of the modification hearing, to
see whether the recipient has demonstrated a continuing need for the previously awarded
amount of alimony. Tennessee courts have frequently held that an alimony recipient has
rebutted the presumption by demonstrating continuing need, despite living with a third
person and either receiving support from, or providing support to, the third person. See Keith
v. Keith, No. E2009-02201-COA-R3-CV, 2010 WL 1221425 at *5 (Tenn. Ct. App. E.S.,

                                              -10-
filed Mar. 30, 2010); Audiffred, 2009 WL 4573417 at *4; Edwards, 2005 WL 2043580 at
*3; Malone v. Malone, No. E2002-01257-COA-R3-CV, 2003 WL 2002355 at *2-3 (Tenn.
Ct. App. E.S., filed May 1, 2003); Benning, 1999 WL 51877 at *2; Russell v. Russell, No.
88-332-II, 1989 WL 19837 at *4-5 (Tenn. Ct. App. M.S., filed Mar. 10, 1989); Bullers v.
Bullers, No. 129, 1987 WL 10682 at *1 (Tenn. Ct. App. E.S., filed May 13, 1987);
Broersma, 1986 WL 4848 at *2.

         In the present case, husband stopped providing any financial support to his children
as soon as they turned eighteen. He acted within his right in doing so. He removed Ethan
from his health insurance, prompting wife to pick up the added expense of putting Ethan on
her health insurance. Wife has continued living in the marital residence because at the time
of trial it had not yet been sold. Although husband argues that wife “got a new job” after the
divorce, it is clear from the trial court’s final divorce order that she started her job before the
order and that the trial court was aware of her employment circumstances when it made the
initial alimony award. The court’s order, entered May 18, 2011, stated as follows:

               At the hearing, [wife] testified that she had been hired as a
               dental assistant by Doug Torrance, DDS. Her employment was
               to begin on May 5, 2011. Dr. Torrance works four days a week
               and travels or takes off additional time. [Wife] will be paid
               $17.00 per hour worked. At best, her work week will be four
               days or 32 hours per week. She testified she will receive no
               health insurance or other benefits.

Wife has continued to work part-time at a rate of $17 per hour. There was no proof that wife
had any new or other source of income since the divorce. Wife filed a statement of income
and expenses that shows her monthly net income of $2,553.83 and expenses of $3,005.55,
a deficit of $451.72. Her listed expenses appear reasonable and reflect a frugal lifestyle. It
appears from the evidence presented that the only significant changes in wife’s financial
situation since the final divorce judgment are that she stopped receiving child support of
$507 per month from husband when Ethan turned eighteen, and wife’s additional health
insurance expense from adding Ethan.

        As part of the division of the marital estate, each party received approximately
$105,000 in cash. Wife testified that the only way she has been able to make ends meet is
to use this savings, and it was down to approximately $70,000 at the time of trial. Wife has
admitted that she “helps both of [her] children when I can financially afford to do so” while
they are trying to get a college education. We do not believe it is fair for her to be penalized
for doing so, nor does the alimony statute require such a result. Wife’s economic situation
is on a downward spiral unrelated to her help for her children. Under the circumstances, we

                                               -11-
hold that wife has rebutted the statutory presumption and demonstrated her continuing need
for the amount of transitional alimony initially awarded by the trial court. The trial court’s
judgment reducing wife’s transitional alimony is reversed.

       Lastly, we address wife’s request for attorney’s fees. The trial court held as follows
on this issue:

              If the court had denied any relief to [husband], the court would
              have granted [wife’s] attorney’s fee request. Ms. Paty [wife’s
              attorney] did have to perform many extra tasks due to
              [husband’s] self-represented status. However, in this case,
              [wife’s] request cannot be granted as she did not prevail in the
              main issue, the requested reduction in the alimony.

Similarly, the trial court denied wife’s request for discretionary costs below, stating that
“[u]nfortunately, the court cannot grant recovery on [allowable discretionary costs] because
[wife] was not the ‘prevailing party.’ [Husband] was the prevailing party as he was
successful in reducing his current alimony payment in half.” In light of our disposition of
the issues on appeal in wife’s favor, we hold that wife is entitled to an award of her
attorney’s fees for professional services rendered and expenses at the trial court level and
discretionary costs. We decline to award her fees and expenses for appellate work because
her “statement of the issues presented for review” does not include the issue of entitlement
to fees and expenses for appellate work. Consequently, that issue is waived. See Hodge v.
Craig, 382 S.W.3d 325, 335 (Tenn. 2012) (“. . . an issue may be deemed waived when it is
argued in the brief but is not designated as an issue in accordance with Tenn. R. App. P.
27(a)(4)”). On remand, the trial court is directed to determine and award wife her fees and
expenses at the trial court level and her discretionary costs.

                                             V.

       The judgment of the trial court is reversed. Costs on appeal are assessed to the
appellee, Bobby Spencer Hickman. The case is remanded to the trial court for further
proceedings consistent with this opinion and applicable law.




                                    __________________________________________
                                    CHARLES D. SUSANO, JR., PRESIDING JUDGE



                                             -12-